Marston, C. J.
It clearly appears in this case that under and by virtue of the bankruptcy proceedings all the property, of which the organ in controversy was a part, of Roe Stephens passed to and became vested in Barrington, who was then entitled to the possession of the same. There was no evidence given on the trial below tending to show that Barrington had parted with the title he thus acquired in this organ, or that he had done or permitted anything to be done which would revest title thereto in Stephens, or that would tend to show that Stephens had any title thereto or interest therein subject to levy and sale under an execution at the time of the levy and sale by the sheriff.
.The court committed no error and the judgment must be affirmed with costs.
The other Justices concurred.